United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-2847
                                 ___________

Haywood Franklin, Jr.,                    *
                                          *
             Appellant,                   *
                                          *
       v.                                 * Appeal from the United States
                                          * District Court for the
Kristian Nuckles, Chief Jailer at time of * Eastern District of Arkansas.
incident, Craighead County Detention *
Center; Arlen Whitley, guard at           * [UNPUBLISHED]
Craighead County Detention Center,        *
originally sued as Arlene Whitley;        *
Dalton Lane, officer at Craighead         *
County Detention Center; Kaye Harris, *
Guard at Craighead County Detention *
Center, originally sued as Deft           *
“Harrison,”                               *
                                          *
             Appellees.                   *
                                    ___________

                            Submitted: December 7, 2005
                               Filed: December 27, 2005
                                ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.
       Arkansas inmate Haywood Franklin, Jr., appeals the district court’s1 adverse
judgment, following a bench trial, in his 42 U.S.C. § 1983 action. Because Franklin
has not moved for preparation of a trial transcript, it is impossible to determine
whether the “facts” he lists were supported by substantial evidence, or whether the
district court misapplied the law to the facts that were established. See Fed. R. App.
P. 10(b) (it is appellant’s duty to order transcript of portions of trial relevant to issues
raised on appeal); Schmid v. United Bhd. of Carpenters & Joiners of Am., 827 F.2d
384, 386 (8th Cir. 1987) (per curiam) (in absence of trial transcript, appellate court
cannot rule on weight of evidence), cert. denied, 484 U.S. 1071 (1988). Further, to
the extent Franklin is challenging the district court’s credibility findings, this court
gives due regard to the district court’s opportunity to judge witness credibility. See
Estate of Davis v. Delo, 115 F.3d 1388, 1394 (8th Cir. 1997). Accordingly, we affirm.
See 8th Cir. R. 47B.
                         ______________________________




       1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                            -2-